Citation Nr: 0606191	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  94-37 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease, claimed as due to herbicide exposure.

2.  Entitlement to service connection for chloracne, claimed 
as due to herbicide exposure.

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss, for the period from September 25, 
1996 to September 24, 2003.

4.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, from September 25, 2003.

5.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

6.  Entitlement to an initial, compensable rating for chronic 
obstructive pulmonary disease (COPD), for the period from 
August 7, 1997 to June 8, 2003. 

7.  Entitlement to a rating in excess of 10 percent for COPD, 
for the period from June 9, 2003 to June 29, 2004.  

8.  Entitlement to a rating in excess of 30 percent for COPD, 
for the period from June 30, 2004.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to May 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from various rating decisions of the RO.  

The claims for service connection for chloracne and 
peripheral vascular disease (PVD) come before the on appeal 
from a February 1998 rating decision.  A Notice of 
Disagreement (NOD) as that determination was accepted in 
August 1998, and a Statement of the Case (SOC) was issued in 
November 1998.  A substantive appeal was received in December 
1998.  Supplemental Statements of the Case (SSOCs) of 
November 1999, September 2003 and April 2005 reflect the RO's 
continued denial of service connection for chloracne and for 
PVD.  

The claims involving the evaluation of bilateral hearing loss 
arise from a March 2002 rating decision in which the RO 
granted service connection and assigned a noncompensable 
rating for bilateral hearing loss, effective September 25, 
1996.  A NOD as to the assigned rating was received in April 
2002.  A 10 percent disability evaluation was assigned, 
effective from September 25, 2003, pursuant to an October 
2003 rating.  The SSOC was issued in October 2004.  A 
substantive appeal was received in November 2004.  

The claims for higher initial ratings for tinnitus and from 
COPD are on appeal from a September 2003 rating decision in 
which the RO granted service connection for tinnitus, 
evaluated as 10 percent disabling, effective September 25, 
1996; and granted service connection for COPD, evaluated as 
noncompensable from August 7, 1997, as 10 percent disabling 
from June 9, 2003.  A NOD was received in October 2003, and a 
SOC was issued in October 2004.  A substantive appeal as to 
those evaluations was received in November 2004.  Pursuant to 
an October 2004 rating, the RO increased the rating for COPD 
to 30 percent, effective June 30, 2004.  

Because the veteran has disagreed with the initial ratings 
assigned following the grant of service connection for 
hearing loss, tinnitus and COPD, the Board has characterized 
those claims in light of the distinction noted in Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

In August 2002, the Board remanded the claims for service 
connection for chloracne and for PVD along with other claims 
for service connection to the RO to afford due process and 
for other development.  Following its completion of the 
Board's requested actions, the RO continued the denial of the 
veteran's claims (as reflected in SSOCs of September 2003 and 
April 2005)) and returned these matters to the Board for 
further appellate consideration.

Review of the record reveals that in July 2001, the veteran 
revoked his Power of Attorney (POA) in favor of the Disabled 
American Veterans and indicated that he would represent 
himself with respect to the pending claims.  As no current 
POA is associated with the claims file, the Board recognizes 
the veteran as proceeding pro se in this appeal.

The record further reflects that the veteran requested a 
hearing before a Member of the Board at the RO.  He was 
scheduled for such a hearing, at the RO, in September 2001.  
However, in August 2001, the veteran canceled his scheduled 
hearing.  Thereafter, in June 2004, the veteran requested a 
Board hearing in Washington, D.C.  A hearing was scheduled 
for December 12, 2005; however, the veteran failed to report.  
As the record reflects that notice of the hearing was mailed 
to the veteran's address of record more than one month prior 
to the scheduled hearing date and was not returned as 
undeliverable, and that the veteran has not requested 
rescheduling of the hearing, the request for hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2005).  

As a final preliminary matter, the Board notes that, in 
addition to the matters noted above, the veteran perfected an 
appeal as to various other matters that have been resolved 
during rhe pendency of this appeal.  The RO has granted 
service connection for , none of which remains currently 
before the Board.  The ROn service connection for 
substance/alcohol abuse, and for heart disorder.   Further, 
in correspondence received in August 2002, the veteran 
expressly withdrew from appeal claims for service connection 
for impotence, for a foot fungus, and for a low back 
condition, as well as a claim for increased rating for 
prurigo nodularis.  Hence, the matters remaining on appeal 
are limited to those addressed above, and listed on the title 
page.  

The Board's decision on claims for service connection for PVD 
and for chloracne along with the claims for higher ratings 
for bilateral hearing loss, and the claim for a higher 
initial and subsequent rating for COPD, for the periods from 
Augusr 7, 1997 to June 8, 2003, and the period from June 9, 
2003 to June 29, 2004, is set forth below.  The matter of a 
higher rating for COPD for the period from June 30, 2004 is 
addressed in the remand following the order; that being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required. 

Further, as regards the claim for a higher rating for 
tinnitus, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, 19 Vet. App. 63 (2005), that reversed a 
decision of the Board of Veterans' Appeals (Board) that 
concluded that no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  The 
United States Department of Veterans Affairs (VA) disagrees 
with the Court's decision in Smith and is seeking to have 
this decision appealed to the United States Court of Appeals 
for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  In view of the foregoing, the disputed 10 
percent disability evaluation for tinnitus in this case is 
stayed. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished. 

2.  There is no medical evidence that the veteran has, or 
ever has had, either chloracne or for PVD.

3.  Audiometric testing prior to September 25, 2003 reflect 
the veteran's bilateral hearing loss was represented by no 
worse than Level II hearing acuity in each ear.

4.  From September 25, 2003, the veteran's bilateral hearing 
loss was represented by no worse than Level I hearing acuity 
in the right ear (better ear) and Level XI designation in the 
left ear (poorer ear).

5.  For the period from August 7, 1997 to June 8, 2003, 
pulmonary function test (PFT) results do not reflect findings 
of, at least, forced expiratory volume in one second (FEV-1) 
of 71- to 80- percent predicted; FEV-1 to forced vital 
capacity (FVC) ratio of 71 to 80 percent; or diffusion 
capacity of the lung for carbon monoxide (DLCO) by the single 
breath method (SB) of 66- to 80-percent predicted.  

6.  PFTs conducted on June 9 and June 19, 2003, elicited 
DLCO(SB) of 42- and 51-percent predicted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PVD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for service connection for chloracne are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  The criteria for an initial, compensable rating for 
bilateral hearing, for the period from September 26, 2003 to 
September 25, 2003, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, 
Diagnostic Code (Code) 6100, 4.86 (as in effect prior to and 
since June 10, 1999).

3.  A disability rating in excess of 10 percent for bilateral 
hearing loss, for the period from September 25, 2003, is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic Code (Code) 6100, 
4.86 (2005).

4.  The criteria for an initial, compensable rating for COPD, 
for the period from August 7, 1997 to June 8, 2003, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.97, Diagnostic Code 6604 (2005).

5.  The criteria for a 60 percent, but no higher, rating for 
COPD, for the period from June 9, 2003 to June 29, 2004, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.97, Diagnostic Code 6604 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims herein decided 
has been accomplished.  

Through February 2002 and August 2002 notice letters, SOCs 
issued in November 1998 and October 2002, and SSOCs issued in  
November 1999, September 2003, October 2004, and April 2005, 
the RO notified the veteran of the legal criteria governing 
the claims, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claims.  After each, he was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the February and August 2002 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In the August 2002 letter, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The RO also requested 
that the veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
the veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  Given that fact, and 
the RO's instructions to him (as noted above), the Board 
finds that the veteran has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claim.  Accordingly, on these facts, the RO's omission is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2004).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, VA 
receives a complete or substantially-complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In this appeal, documents meeting the VCAA's notice 
requirements were furnished to the veteran after the rating 
actions on appeal.  However, the lack of any pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
appellant.  The Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, with respect to the matters herein 
decided, any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claims 
were fully developed and re-adjudicated after notice was 
provided.  As indicated above, the April 2004 SOC notified 
the veteran what was needed to substantiate his claims and 
also identified the evidence that had been considered with 
respect to the claims.  Furthermore, in the August 2002 
notice letter, the RO advised the veteran of VA's 
responsibilities to notify and assist him in his claims.  
After the notice letter, the respective SOCs and SSOCs, the 
veteran was afforded an opportunity to respond.  The veteran 
has not identified any medical treatment providers-in 
addition to those noted below-from whom he wanted the RO to 
obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection any matter herein 
decided.  The veteran's service medical records are 
associated with the claims file, as are his personnel records 
and treatment records from the VA Medical Center (VAMC) in 
Columbia, Mo. and Poplar Bluff, Mo.  (VAMC from Des Moines, 
Iowa has indicated that any treatment records had been 
forwarded to the Columbia VAMC), as well as treatment reports 
from the Capital Region Clinic.  In connection with his 
claims, the appellant has been afforded a number of VA 
examinations, the reports of which are of record.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional, existing 
evidence pertinent to any claim currently under consideration 
that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.  

II. Analysis

A.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Considering the evidence in light of the above-cited legal 
authority, the Board finds that each of the claims for 
service connection must be denied because the first essential 
criterion for a grant of service connection-competent 
evidence of the claimed disability-has not been met.

Pursuant to the Board's August 2002 remand, the veteran was 
afforded a VA examination in June 2003 to ascertain whether 
PVD, if found, was related to service and to determine if the 
veteran had chloracne or porphyria cutanea tarda.  

On June 9, 2003, the veteran was afforded a VA examination, 
which, in part addressed PVD.  The veteran reported 
intermittent numbness of both lower extremities.  Physical 
examination revealed normal pedal pulses and femoral 
arteries.  Gait was normal and non-antalgic.  There were no 
ulcers of either foot or edema.  The veteran denied symptoms 
of claudication.  The examiner noted the absence of PVD by 
history or on examination.  The examiner concluded that the 
veteran's leg symptoms were unrelated to herbicide exposure. 

The June 2003 examination also addressed the veteran's 
chloracne claim.  Physical examination revealed numerous 
ulcerate sites, primarily on the distal upper extremities, 
trunk and back.  The examiner concluded that there were no 
symptoms of chloracne and that the appropriate diagnosis for 
the veteran's skin disorder was neurodermatitis, which is not 
listed among the conditions for which entitlement to service 
connection on a presumptive basis is recognized.  (The Board 
observes that service connection has been established for a 
different skin disorder, prurigo nodularis associated with 
PTSD, and for which a 30 percent disability rating).  

Thus, the pertinent medical evidence does not establish that 
the veteran has, or ever has had, either chloracne or PVD, 
and the veteran has neither presented or alluded to the 
existence of any specific medical evidence or opinion to 
support either claim.  Where, as here, specific disability 
for which service connection is sought, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In addition to the medical evidence, the Board has considered 
the veteran's assertions in connection with the claim on 
appeal.  However, as layperson without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, such as the 
diagnosis of a specific disability, and the medical 
relationship, if any, between any such disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Under these circumstances, each claim for service connection 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, 
competent evidence simply does not support either claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Higher Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where question for consideration is the propriety 
of the initial rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

1.  Hearing Loss

As noted above, the RO granted service connection and 
assigned an initial noncompensable rating for hearing loss 
from September 25, 2006, in accordance with  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2004).

On VA audiological evaluation in March 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
55
55
LEFT
20
25
30
60
65

The average decibel loss between 1000 and 4000 hertz was 38 
decibels in the right ear, and 45 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 88 percent in the right ear and 86 percent in the left 
ear.  

On VA audiological evaluation conducted in April 1999.  At 
that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
60
60
LEFT
25
25
35
65
65

The average decibel loss between 1000 and 4000 hertz was 41 
decibels in the right ear, and 47.5 decibels in the left ear.  
The examiner reported essentially stable hearing with good 
discrimination.  Speech recognition was only reported for the 
left ear and that was reported as 92 percent.  

The veteran was afforded another VA audiological evaluation 
conducted on June 9, 2003.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
65
65
LEFT
25
35
55
75
70

The average decibel loss between 1000 and 4000 hertz was 46 
decibels in the right ear, and 58 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 92 percent in the right ear and 92 percent in the left 
ear.  


The veteran was afforded a VA audiological evaluation 
conducted on June 30, 2004.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
60
60
LEFT
65
65
75
75
70

The average decibel loss between 1000 and 4000 hertz was 49 
decibels in the right ear, and 71 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 96 percent in the right ear and 34 percent in the left 
ear.  

Effective June 10, 1999, during the pendency of this appeal, 
VA issued new regulations for evaluating disabilities 
affecting auditory impairment.  64 Fed. Reg. 25202 (1999).  
As there is no indication that the amended criteria were 
intended to have retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997). See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).

The Board notes, initially, that the record reflects that the 
RO cited to and applied the revised criteria to the present 
claims for higher ratings, whereas the criteria in effect 
prior to January 10, 1999 were not specifically cited.  As 
explained below, however, the RO's omission in this regard 
does not, in any way, prejudice the veteran.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with audiometric examination 
findings.  Evaluations of hearing impairment range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  To evaluate the degree of disability from 
hearing impairment, the rating schedule establishes eleven 
auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The above-noted schedular criteria for rating hearing loss 
(i.e., those that establish the eleven auditory acuity 
levels) have not changed, and are currently located at 38 
C.F.R. § 4.85, Diagnostic Code 6100 (1999).  However, the 
June 1999 amendment added the provisions of 38 C.F.R. § 4.86 
for evaluating exceptional patterns of hearing impairment.  
Exceptional patterns of hearing impairment are evaluated as 
follows:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

38 C.F.R. § 4.86.  The regulation references Table VIa, which 
reflects the schedular criteria contained in Table VI without 
consideration of the results of controlled speech 
discrimination tests.  See 38 C.F.R. § 4.85(h), Table VIa.

The March 1997 findings correspond to auditory Level II 
designation (better ear) and auditory Level II designation 
(poorer ear), respectively.  The Board notes that a 
zero percent rating is warranted for bilateral defective 
hearing where puretone threshold in one ear warrants an 
auditory acuity Level II designation, and the poorer ear 
warrants an auditory acuity level below Level V designation.  
These findings warrant a noncompensable rating.  The April 
1999 clinical findings likewise do not reflect bilateral 
auditory acuity designations supporting a compensable rating.

The June 9, 2003 findings correspond to auditory Level I 
designation (better ear) and auditory Level II designation 
(poorer ear), respectively.  These findings also warrant a 
noncompensable rating.  

The Board notes that the veteran was fitted for hearing aids 
on September 25, 2003, and the RO regarded that fitting as a 
basis to consider that his hearing impairment had worsened 
from that point in time.  The RO awarded a 10 percent 
disability evaluation for bilateral hearing loss from 
September 25, 2003.   

The June 30, 2004 clinical findings, in accordance with Table 
VI, correspond to auditory Level I designation (better ear) 
and auditory Level XI designation (poorer ear), respectively.  
Those findings support the assigned 10 percent evaluation but 
do not approximate an evaluation in excess of 10 percent 
under the traditional approach to evaluating hearing loss, 
i.e. Table VI - employing puretone threshold loss together 
with controlled speech discrimination tests.  

The Board also points out that the pure tone thresholds 
recorded in June 2004 reflects hearing loss of 55 decibels or 
more at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hz); hence, exceptional hearing impairment 
under 38 C.F.R. § 4.86(a) is demonstrated.  However, the 
Board finds that application of that regulation does not 
result in a higher rating.  Applying these findings to 
38 C.F.R. §  4.85, Table VIA, results in a designation of 
Level VI hearing acuity in the left ear, which is lower than 
the Level XI designation derived when the results are applied 
to 38 C.F.R. §  4.85, Table VI.  Application of these results 
to Table VII corresponds to a noncompensable rating under 38 
C.F.R. § 4.85, Diagnostic Code 6100, which is less than the 
current 10 percent rating.

Thus, at no point since the grant of service connection has 
the veteran's bilateral hearing loss warranted any other 
ratings than as set forth above.  As such, there is no basis 
for further staged rating, pursuant to Fenderson.

The Board has carefully considered the veteran's assertions 
that he is entitled to a greater ratings; however, as 
indicated above, the evaluation for hearing loss is based on 
objective testing.  Given the audiological evaluation 
results, an initial noncompensable rating is warranted for 
the period period to September 25, 2003, and no more than the 
currently assigned 10 percent rating is warranted since that 
date.  The Board has no discretion in this regard, and must 
predicate its decision on audiometric findings.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other 
words, the Board is bound by law to apply VA's rating 
schedule based on the veteran's audiometry results.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Given the mechanical method of deriving ratings for hearing 
loss, the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

2.  COPD

COPD is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6604.  Under that code, disability ratings are assigned 
based on pulmonary function test (PFT) results detailing the 
percentage scores predicted for FEV-1 (forced expiratory 
volume), or FEV-1/FVC (forced vital capacity) or DLCO (SB) 
(diffusion capacity of the lung for carbon monoxide).  Each 
respective result must be obtained to properly adjudicate 
this claim because the individual predicted percentage scores 
for the FEV-1, FEV-1/FVC or DLCO (SB) may independently 
support an increased rating award under Code 6604.

The Board also emphasizes that post-bronchodilation PFT 
results are to be used in evaluating the severity of the lung 
disease under the Schedule.  61 Fed. Reg. 46,720, 46, 723 
(Sept. 5, 1996), effective October 7, 1996 (See explanatory 
comments in the Federal Register in response to a comment 
recommending that VA specify that pulmonary function be 
tested before bronchodilatation in order to reflect ordinary 
conditions of life; VA disagreed, commenting "The American 
Lung Association/American Thoracic Society Component 
Committee on Disability Criteria recommends testing for 
pulmonary function after optimum therapy.  The results of 
such tests reflect the best possible functioning of an 
individual and are the figures used as the standard basis of 
comparison of pulmonary function. Using this standard testing 
method assures consistent evaluations.").  Although PFT 
results reported for the pertinent periods under review do 
not reflect post bronchodilator results, such does not 
operate to prejudice the veteran ,inasmuch as use of 
bronchodilator would only result in improved readings.  

The report of a March 26, 1997 PFT reflects findings limited 
to FEV1 of 89 percent and FEV1/FVC of 81 percent.

The report of a June 9, 2003 PFT reflects findings of FEV1 of 
82 percent and FEV1/FVC of 80 percent.  In addition, a DLCO 
of 42 percent was reported.

During a June 2003 VA examination, the veteran reported a 
longstanding history of a chronic cough, associated with some 
purulence of sputum on a chronic basis.  He denied 
hemoptysis, fevers, chills or sweats.  He acknowledged being 
a longtime smoker, three packs per day for 37 years.  The 
examiner noted additional history of marijuana use.  He 
indicated that the veteran did nort then use oral inhalers, 
and reported dyspnea on exertion, but as not short of breath 
at rest.  The examiner described exercise tolerance to be 
fair to poor.  The veteran reported becoming dyspneic at 50 
feet.  He was described as rather sedentary but does try to 
walk a slight amount.  He did not use oxygen therapy and 
continued to smoke without any interest in quitting.  There 
were no reported hospitalizations due to lung problems.  The 
examiner noted thar weight was stable and appetite was good.  
X-ray revealed left upper lobe granuloma stable and no other 
active pulmonary findings.  Lungs were clear to auscultation.  
There were no wheezes, rales or rhonchi.  Respiration was 
unlabored and without use of accessory muscles.  He was not 
dyspneic at rest or overtly with walking approximately 200 
feet to the examination room.  Extremities revealed no 
clubbing, cyanosis or edema.  The report of a June 18, 2003 
reflects findings of FEV1 of 81.7 percent, FEV1/FVC of 80 
percent and DLCO-SB of 51.5 percent.

The general rating formula for restrictive lung disease 
provides that a 10 percent rating is warranted where forced 
expiratory volume in one second (FEV-1) is 71- to 80- percent 
predicted; or if the FEV-1 to forced vital capacity (FVC) 
ratio is 71 to 80 percent; or if diffusion capacity of the 
lung for carbon monoxide (DLCO) by the single breath method 
(SB) is 66- to 80-percent predicted.  A 30 percent rating 
requires FEV-1 of 56- to 70-percent predicted; or FEV- 1/FVC 
of 56 to 70 percent; or DLCO(SB) of 56- to 65-percent 
predicted.  A 60 percent rating requires FEV-1 of 40- to 55- 
percent predicted; or FEV-1/FVC of 40 to 55 percent; or 
DLCO(SB) of 40- to 55-percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating requires FEV-1 less than 40 
percent predicted; or FEV-1/FVC less than 40 percent; or 
DLCO(SB) of less than 40-percent predicted; or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiorespiratory limitation); or cor pulmonale (right- 
sided heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by echo or cardiac 
catheterization); or an episode or episodes of acute 
respiratory failure; or oxygen therapy.  38 C.F.R. § 4.97, DC 
6604.

Applying the evidence to the above-referenced criteria, the 
Board finds that, for the period prior to June 9, 2003, the 
pertinent PTFs did not yield findings to meet even the 
minimum, compensable rating of 10 percent t any time prior to 
June 9, 2003.  Simply stated, the PFT findings during that 
period do not reveal FEV-1 of 71- to 80- percent predicted, 
FEV-1/FVC of  71 to 80 percent, or DCLO(SB) of 66- to 80-
percent predicted.  However, as noted above, the DCLO(SB) 
finding first reported on June 9, 2003-between 40- to 55-
percent predicted-support assignment of a 60 percent rating 
from that point.  Similar DCLO(SB) findings were elicited on 
a follow-up PFT on June 18, 2003.  Hence, these are the 
ratings that must be assigned during the respective periods 
noted above.

No PFT or examination has yielded any findings to support 
assignment of the maximum, 100 percent rating at any point 
since the August 7, 1997 effective date of the grant of 
service connection.   

Given the mechanical method of deriving ratings for COPD, the 
benefit-of-the-doubt doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App.at  53-56.

 


ORDER

Service connection for chloracne is denied. 

Service connection for PVD is denied. 

An initial, compensable rating for bilateral hearing loss, 
for the period from September 25, 1996 to September 24, 2003, 
is denied. 

A 10 percent rating for bilateral hearing loss, for the 
period from September 25, 2003, is denied. 

An initial, compensable rating for COPD, for the period from 
August 7, 1997 to June 8, 2003, is denied.

A 60 percent rating for COPD, for the period from June 9, 
2003 to June 29, 2004, is granted, subject to the law and 
regulations governing the payment of monetary benefits. 



REMAND

The Board finds that additional RO action on the claim for a 
higher rating for PTSD from June 30, 2004 is warranted.  

The veteran underwent a VA pulmonary examination on June 30, 
2004.  He then reported shortness of breath and chest pain 
anytime he raised his arm.  He also reported a continued 
productive cough with green exudates.  His weight was 
reported as steady over the prior two years.  He reported 
marked dyspnea on exertion.  The examiner noted that there 
was no reported history of asthma, but chronic COPD was 
demonstrated throughout his records.  He used inhalers and 
was not using oxygen.  There were no periods of 
incapacitation requiring bedrest specifically for his service 
connected lung disorder.  There was no history of cor 
pulmonale, right ventricular hypertrophy or pulmonary 
hypertension.  He was unable to perform the testing 
appropriately.  He had difficulty understanding instructions 
and was unable to produce acceptable and reproducible 
spirometry data.  Diagnosis was COPD with increasing 
subjective report of dyspnea and the examiner specifically 
noted that the PFT results were incomplete.  

Although the RO interpreted the partial test results as 
reflecting DLCO to support a 30 percent rating for the period 
from June 30, 2004, without FEV-1 or FEV-1/FVC findings 
(which could, conceivably, have supported assignment of an 
even higher rating), the Board finds that this examination 
report does not provide a sufficient basis for evaluation of 
the disability since June 30, 2004.  Hence, further 
examination of the veteran is warranted.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see 38 C.F.R. § 
3.159(c)(4) (2005) [medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  

Hence, the RO should arrange for the veteran to undergo VA 
respiratory examination, to a PFT with all findings 
responsive to the applicable rating criteria, at an 
appropriate VA medical facility.  The veteran is advised that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the claim for higher rating 
(which flows from an original claim for service connection).  
See 38 C.F.R. § 3.655 (2005). Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2004) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  After providing the appropriate notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:.  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA pulmonary/respiratory 
examination, by a physician, at 
appropriate VA medical facilitry.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.   Pulmonary 
function studies (post bronchodilator) 
should be accomplished, with FEV-1, FEV-
1/FVC, DLCO (SB), and maximum oxygen 
consumption (in ml/kg/min) findings 
noted.  The examiner should comment on 
the veteran's effort.  If any of these 
particular test results cannot be obtain, 
the examiner should provide an 
explanation.  PFT results should 
furnished to the requesting physician 
prior to the completion of his or her 
report.  

The examiner should report the frequency 
and severity of any respiratory attacks, 
including any instances of respiratory 
failure and the frequency of any visits 
to a physician to treat exacerbations.  
The examiner should also state the need 
and frequency of medication to control 
the condition, to include whether the 
veteran requires daily use of systemic 
(oral or parenteral) high dose 
corticosteroids or immunosuppressive 
medications, or intermittent (at least 
three per year) courses of systemic 
corticosteroids.  Furthermore, the 
examiner should state whether the veteran 
evidences cor pulmonale, right 
ventricular hypertrophy or pulmonary 
hypertension, and/or whether the veteran 
is in need of outpatient oxygen therapy.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim in light of all 
pertinent medical evidence and legal 
authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


